PARKER, Judge.
Appellants’ sole assignment of error is directed to the denial of their motion for nonsuit made at the close of the State’s evidence. The State’s evidence was ample to require submission of the case to the jury as to each defendant. Cases cited in appellants’ brief dealing with constructive possession are not apposite. There was ample evidence that each defendant had actual possession of LSD at the time they brought the bottles to Duff and delivered them to him for safekeeping. It was not necessary, as appellants’ counsel apparently contends, that the State show that defendants had possession, either actual or constructive, when they were subsequently arrested. There was no error in denying their motion for nonsuit. We find
No error.
Judges Hedrick and Baley concur.